 1
 2
 3
 4
 5
 6
 7
                             UNITED STATES DISTRICT COURT
 8
                 CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
 9
10    SANTOS MANUEL SAUCEDA,            )    Case No. CV 19-09366-JLS (AS)
                                        )
11                     Petitioner,      )
                                        )    ORDER ACCEPTING FINDINGS,
12               v.                     )
                                        )    CONCLUSIONS AND RECOMMENDATIONS OF
13    STU SHERMAN,
                                        )    UNITED STATES MAGISTRATE JUDGE
14                     Respondent.      )
                                        )
15                                      )
16
17        Pursuant to 28 U.S.C. section 636, the Court has reviewed the

18   Petition,   all   of   the   records   herein   and   the   attached   Report   and

19   Recommendation of United States Magistrate Judge to which no objections

20   were filed.       The Court concurs with and accepts the findings and

21   conclusions of the Magistrate Judge.

22
23        IT IS ORDERED that Judgment be entered denying and dismissing the

24   Petition without prejudice.

25   //

26   //

27   //

28
 1        IT IS FURTHER ORDERED that the Clerk serve copies of this Order,
 2   the Magistrate Judge’s Report and Recommendation and the Judgment herein
 3   on counsel for Petitioner and counsel for Respondent.
 4
 5        LET JUDGMENT BE ENTERED ACCORDINGLY.
 6
 7             DATED: 03/22/2020.
 8
 9
10
                                        JOSEPHINE L. STATON
11                                  UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        2
